Citation Nr: 0910406	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  04-37 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to a rating in excess of 10 percent for 
folliculitis.  



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1964 to September 1968 and from December 1968 to 
October 1979.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a December 2003 rating 
decision of the Seattle, Washington Department of Veterans 
Affairs (VA) Regional Office (RO).  The case was before the 
Board in July 2006 when it was remanded for additional 
development.  In February 2008, the Board again remanded the 
claim for further development.  


FINDING OF FACT

At no time during the appeal period is the Veteran's 
folliculitis shown to have involved 20 percent or more of the 
entire body or 20 percent or more of exposed areas; it is not 
shown to have required systemic therapy with corticosteroids 
or other immunosuppressive drugs.  


CONCLUSION OF LAW

A rating in excess of 10 percent for folliculitis is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.7, 4.118, Diagnostic Code (Code) 7806 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as revised 
effective May 30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was advised of VA's duties to notify and assist 
in the development of his claim.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  July 2006 and May 2008 letters 
explained the evidence necessary to substantiate his claim, 
the evidence VA was responsible for providing, the evidence 
he was responsible for providing, and advised him to submit 
any evidence or provide any information he had regarding his 
claim.  He has had ample opportunity to respond/supplement 
the record, and is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred 
earlier in the process.  In compliance with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), the July 2006 and May 
2008 letters informed the Veteran of effective date criteria.  
He is not prejudiced by this process, and it is not alleged 
otherwise.  

The United States Court of Appeals for Veterans Claims 
(Court) has outlined the notice necessary in a claim for an 
increased rating.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 
43-44 (2008).  The Court held, in essence, that the Secretary 
must give the claimant (1) notice that, to substantiate a 
claim, the claimant must provide (or ask the Secretary to 
obtain) evidence of a worsening of the condition and its 
impact on employment and daily life; (2) notice of how 
disability ratings are assigned; (3) general notice of any 
diagnostic code criteria for a higher rating that would not 
be satisfied by evidence of a noticeable worsening of 
symptoms and effect on functioning (such as a specific 
measurement or test result); and (4) examples of the types of 
medical and lay evidence the Veteran may submit to support an 
increased rating claim.  
While the Veteran did not receive timely notice that was 
Vazquez-Flores- complaint, a May 2008 letter provided him 
such notice.  The letter stated that once a disability rating 
is assigned, the rating can be changed if the condition 
changes.  It also listed the impact of the condition and 
symptoms on employment and daily life as evidence considered 
when determining the applicable disability rating.  Also 
included was an explanation of how disability ratings are 
assigned, based on the result of a specific test or 
measurement, or if the impairment is not adequately covered 
by the rating schedule.  The criteria in Code 7806 criteria 
for rating dermatitis or eczema (as folliculitis is not 
assigned a specific diagnostic code, but is rated by analogy 
under Code 7806) were provided.  The letter listed examples 
of evidence the appellant may submit to support his increased 
rating claim.  He had opportunity to respond, and a January 
2009 supplemental statement of the case readjudicated the 
matter.  He is not prejudiced by this process.    

The Veteran's pertinent treatment records have been secured.  
The RO arranged for numerous VA skin examinations.  The 
Veteran has not identified any pertinent evidence that 
remains outstanding.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claim.  

B.	Factual Background

A January 1994 rating decision granted service connection for 
folliculitis, rated 10 percent.  The Veteran's current claim 
for increase was received in August 2003.  

On September 2003 VA skin examination the Veteran's history 
of a "skin rash," and complaints that it was progressively 
getting worse were noted.  He complained that when he gets a 
lesion it is initially painful, then becomes pruritic as it 
is healing.  His treatment consisted of application of creams 
and powders, but such did not expedite healing.  There had 
been no antibiotic treatment, and he was not currently 
receiving treatment.  The examiner noted a lesion above the 
left eye that was non-diagnostic.  Although the Veteran 
reported lesions on his back and legs, no lesions were found 
by the examiner; no eruptions or suspicious or contagious 
lesions were found.  The diagnosis was recurring skin lesions 
of unknown etiology.  
January 2003 to August 2004 VA treatment records show that in 
June 2003, there was "some patchy discoloration present 
across both his shoulders and in the epigastric region of his 
abdominal wall, as well as on both lower legs."  A few 
scattered small pimples were noted in these areas.  The 
Veteran stated that the rash itched fairly severely at times.  
A July 2003 treatment report notes a request for a 
dermatology consult evaluation for mild, diffuse 
maculopapular exanthema, as well as patches of depigmentation 
suggesting primary vitiligo or possibly a tinea.  October 
2003 treatment reports included onychomycosis (tinea 
involving the nails) and other non-specific skin eruptions as 
active problems.  

On November 2004 VA general medical examination, the Veteran 
reported he had skin problems for at least 30 years, 
specifically red bumps that appeared throughout his face, 
upper back, and sometimes his arms.  Examination of the skin 
revealed several scattered, erythematous papules, without any 
pustules.  The examiner opined that they were "probably 
mostly consistent with folliculitis."  They were mostly 
scattered throughout the Veteran's face.  The diagnosis was 
folliculitis.  

In the July 2006 remand, the Board sought clarification of 
the extent of exposed area involvement and the type and 
duration of any therapy.  

On August 2006 VA skin examination, it was noted that the 
Veteran had diffuse xerosis and facial follicular process.  
The examiner reported the Veteran's complaints of an 
occasional "cyst" on his face that comes and goes, swells 
up and becomes painful about once a month.  He was not 
currently receiving treatment.  Findings included: diffuse 
mild xerosis; photodistributed rhytides, deep and at rest at 
face; bilateral cheeks with scattered ice-pick scarring, 
without active papules, pustules, or cysts (left cheek noted 
to have 4 mm yellow lobulated papule with central dell); 
bilateral posterior shoulders/upper back with diffusely 
scattered irregularly shaped depigmented macules; stuck-on, 
waxy and papillated light brown papule on the right temple, 
vertex scalp; bilateral elbows and extensor forearms with 
well defined lichenified papules and small plaques, many with 
hemorrhagic crust; and toenails thickened, yellowed with 
subungual debris.  

On April 2007 VA skin examination, the Veteran reported 
occasional flare-ups of itching in various anatomical areas.  
He reported his treatment for folliculitis consisted of 
topical lotion applications, and had not included 
antibiotics.  The examiner opined that approximately 10 to 15 
percent of the trunk was affected, with hypopigmented scars.  
The examiner opined that the likely etiology of the 
hypopogmented/depigmented patches at the shoulders and back 
was a combination of acne scarring (smaller macules) and 
post-inflammatory hypopigmentation from flares of eczema 
which led to prurigo nodularis/lichen simplex chronicus, and 
then PIPA.  The hypopigmentation was flat, and so not 
consistent with scarring seen after folliculitis or 
furunculosis.  Active follicular occlusion leading to 
folliculitis and furunculosis was also found; the many 
comedones on the Veteran's trunk and face were considered 
consistent with this condition.  The examiner recommended a 
systemic retinoid.  The duration of the recommended therapy 
was off and on, with possible need for topical retinoids or 
other treatments, indefinitely.  

In the February 2008 remand, the Board noted that although 
the April 2007 VA skin examination included an estimate of 
the percent of the trunk (i.e., non-exposed) area affected, 
neither the August 2006 nor the April 2007 VA skin 
examination included an estimate of the exposed area 
affected.  

On October 2008 VA skin examination, it was noted that the 
Veteran had been off treatment for his folliculitis for over 
a year with complete resolution.  There were no active 
folliculitis lesions found.  The diagnoses included: xerotic 
dermatitis (recommended treatment by Vaseline); seborrheic 
dermatitis (recommended treatment by a dandruff shampoo and 
prescribed Synalar solution); folliculitis, fully resolved 
and off antibiotic therapy.  The examiner opined that no 
further treatment was needed for the Veteran's folliculitis.  

C.	Legal Criteria and Analysis

At the outset, it is noteworthy that examinations have 
produced diagnoses of various skin disorders other than 
folliculitis.  Such disorders are not service connected, and 
may not be considered in rating that entity.  

In general, disability evaluations are determined by the 
application of a schedule of ratings, which is based on the 
average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In a claim for an increased rating, "staged" ratings are 
appropriate where the factual findings show distinct time 
periods when the service-connected disability exhibits 
symptoms that would warrant different ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's skin disability is rated by analogy to the 
criteria for rating eczema (in Code 7806).  A 30 percent 
rating is warranted for involvement of 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas or; 
where systemic therapy with corticosteroids or other 
immunosuppressive drugs was required for a total duration of 
six weeks or more, but not constantly, during the past 12-
month period.  A 10 percent rating is warranted for 
involvement of at least 5 percent, but less than 20 percent, 
of the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas or; where intermittent systemic 
therapy with corticosteroids or other immunosuppressive drugs 
was required for a total duration of less than six weeks 
during the past 12-month period.  38 C.F.R. § 4.118, Code 
7806.  

The record does not include any treatment or examination 
report showing that the Veteran's folliculitis has involved 
20  percent or more of either exposed, or non-exposed, areas, 
or has required 6 weeks or more of antibiotic or other 
immunosuppressive therapy (in fact no such therapy is shown).  
The greatest extent of involvement clinically noted was 15 
percent of non-exposed areas; and the most recent (October 
2008) VA skin examination found no active folliculitis 
lesions, with the examiner concluding that the Veteran's 
folliculitis was fully resolved.  Therefore, the extent of 
involvement was 0 percent.  

The schedular requirements for a rating in excess of 10 
percent (i.e., those for a 30 percent rating) are not met, 
clearly are not met, and such rating is not warranted.  
Inasmuch as the folliculitis is now described as resolved, 
the record also clearly provides no basis for addressing 
entitlement to extra-schedular consideration.  


ORDER

A rating in excess of 10 percent for folliculitis is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


